                                    Case 2:19-cv-00134-cr Document 27 Filed 08/08/19 Page 1 of 3




                                          Lamoille County Sheriffs Department
                                           PO Box 96~ Hyde Park, Vt 05655
STATE OF VERMONT                                                                                       CIVIL ACTION
LAMOILLE COUNTY, S.S.                                     Return of Service                             Docket No: 546-6-19 Cncv

                                                                                                        PROCESS 4        2019-0441
     ST,4:TE OF VERMONT - Plaintiff
                        vs.
    3M COlt!PANY EI' .AL -- Defendant
    CORTEllA. INC. -- Defendant
    ElDUPONTDENEMOURSAND CO. -- Defendant                                                                                      AUG O5 2019
    TEE CHEMOURS COMP.ANY -- Defendant
    TEE CHEMOURS COMP.ANY FC. lLC -- Defendant
    (l..astName, FlrstName or Business Name)

                    /5                                                                       ---                                                .   •,.,-



    On the

    At:    //4 t/.<
                               Day Of:

                                   hrs.
                                           ()
                                           ( )January
                                               February
                                           ( ) March
                                                                ( )Aprll
                                                               ( )May
                                                                ( ) June
                                                                                  (~
                                                                                   ( }August
                                                                                   ( ) September
                                                                                                       ( ) October
                                                                                                      ( ) No-rember
                                                                                                      ( ) December        ?n1A

    I made service of the following document(s) upon                 Defendant: CORTEVA. INC.
       . ,-, ~
          .,..- \
                          ~.
                         -~\~ ' \ ) "
                  ....... \.   ~

    by delivering a copy of same to:
                                                   ti \J..t-
                                                                      (l..astName, FlrstName or Business Name)

                                                  CT CORP. SYSTEM AGENT



(
    At: Jeffersonville. Vermont.
                                                (l..astName, Flr6tName or Business Name)

                                               j76?2lleP          ~,/-l
          ) or a person of sufficient age and discretion and resident thereof.
                                                                                                                               -z-/~
                                                                                 "!!ac:z::;;/4,,_~-C---ft--;:=;-rL-z~.'52:;L./_:
                                                                                                                                     ./)

                                                                                                                                           /?

    Of The Following Documents:                  Jury Trial Demand
                                                 Summms
                                                 Notice of .Appearance fer Self Represented Litigant
                                                 Complaint
    Or:
(      ) I made a diligent search within the county for the defendant(s) and am unable to locate the
    same; therefore the documents were NOT served.
             or
            Checked the Defendant was NOT se1Ved.)




Ser-rice Fee: $    ,of) 5b
MIieage Fee: $ _ _ __
Postage Fee: $ _...,...._ _
        Totat $         ,t;/j
                        ,00
                      WHITE· Ortglnal                     YELLOW - omce                      PINK-Defendant
                                    Case 2:19-cv-00134-cr Document 27 Filed 08/08/19 Page 2 of 3




                                                                  STATE OF VERMONT
                    SUPERIOR COURT                                                            Civil                                  DIVISION
                     Chittenden                           Unit                  Docket No.: 546-6-19 Cncv

                   Plaintiff(s)                                          vs.
                                  State ofVeqnont


                                                                      SUMMONS                                                AUG O5 2019

                                                                                                                                                        -.:· -r
              THJS SUMMONS IS DIRECTED TO Corteva, Inc., c/o CT Corporation System                    {(-..r0..,~ -p' ~!~-{- f::. I~:,: S:?\~ ( ,:;; :. t~J     ;· '
                                                                                                      ~-~-":..r:J.. ";,I\·, '.~/ ..i:t_.~ ~ •• :.:   ~---~·:r ... •.



             1. YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you. The Plaintiff's Complaint against you
                is attached to this summons. Do not throw these papers away. They are official papers that affect your
                rights.

             2. YOU MUST REPLY WITHIN 21 * DAYS TO PROTECT YOUR RIGHTS. You must give or mail the Plaintiff a
                written response called an Answer within 21 * days of the date on which you received this Summons. You
                must send a copy of your Answer to the [Plaintiff][Plaintiff's attorney] located  ·
                at: Kanner & Whiteley, LLC 701 Camp St.. New Orleans, LA 70130


                  You must also give or mail your Answer to the Court located at:
                  Vermont Superior Court, Chittenden Unit, Civil Division, 175 Main St., Burlington, vr 05402



             3. YOU MUST RESPOND TO EACH CLAIM. The Answer is your written response to the Plaintiff's Complaint. In
                 your Answer you must state whether you agree or disagree with each paragraph of the Complaint. If you
                 believe the Plaintiff should not be given everything asked for in the Complaint, you must say so in your
                 Answer.

             4. YOU WILL LOSE YOUR CASE IF YOU DO _NOT GIVE YOUR WRITTEN ANSWER TO THE COURT. If you do not
                 Answer within 21 * days and file it with the Court, you will lose this case. You will not get to tell your side
                 of the story, and the Court may decide against you and award the Plaintiff everything asked for in the
                 complaint.

             5. YOU MUST MAKE ANY CLAIMS AGAINST THE PLAINTIFF IN YOUR REPLY. Your Answer must state any
                 related legal claims you have against the Plaintiff. Your claims against the Plaintiff are called
                 Counterclaims. If you do not make your Counterclaims in writing in your Answer, you may not be able to
                 bring them up at all. Even if you have insurance and the insurance company will defend you, you must still
                 file any Counterclaims you may have.      ·

             6. LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you cannot afford a lawyer, you should
                 ask the court clerk for information about places where you can get free legal help. Even if you cannot get
                  legal help, you must still give the Court a written Answer to protect your rights or you may lose the case.




             100-00268 Summons (01/2018)                                                                                                               Page 1 of2


-------·--······ --------------------·-···· --·------·--------·
                                    Case 2:19-cv-00134-cr Document 27 Filed 08/08/19 Page 3 of 3




              7. NOTICE OF APPEARANCE FORM. THE COURT NEEDS TO KNOW HOW TO REACH YOU SO THAT YOU WILL
                   BE INf:ORMED OF ALL MATTERS RELATING TO YOUR CASE. If you have not hired an attorney and are
                   representing yourself, in addition to filing the required answer it is important that you file the Notice of
                   Appearance form attached to this summons, to give the court your name, mailing address and phone
                   number (and email address, if you have one). You must also mail or deliver a copy of the form to the
                   lawyer or party who sent you this paperwork, so that you will receive copies of anything else they file with
                   th


                                                                                          07/03/2019




              Served on
                                          Date

             * Use 21 days, except that in the exceptional situations where a different time is allowed by the court in which
             to answer, the different time should be inserted.




             100-00268 Summons {01/2018)                                                                            Page2 of2


------·- -·--e,••·--·---------···---------~---~--··-·· ----·---------·-· ---- · - - - -
